147 P.3d 233, 238 (2006) (this court will not disturb a district court's
                credibility determination unless it "is left with the definite and firm
                conviction that a mistake has been committed" (internal quotation marks
                omitted)). In addition, Stowers admitted in her guilty plea agreement and
                during her canvass that she had discussed the case with counsel,
                understood the rights she was giving up, and believed pleading guilty was
                in her best interest. See Crawford v. State, 117 Nev. 718, 722, 30 P.3d
1123, 1126 (2001) ("A thorough plea canvass coupled with a detailed,
                consistent, written plea agreement supports a finding that the defendant
                entered the plea voluntarily, knowingly, and intelligently."). Stowers fails
                to demonstrate that the district court abused its discretion by denying her
                motion and by doing so without conducting an evidentiary hearing or
                appointing independent counsel.
                            Second, Stowers contends that the district court abused its
                discretion by denying her motion to withdraw her guilty plea on the
                ground that it was induced by fear of her codefendants. Stowers also
                asserts that the district court failed to consider all relevant factors before
                denying her motion. After the district court denied Stowers' motion to
                withdraw her guilty plea on the ground that it was entered while going
                through detoxification, Stowers filed a motion to dismiss counsel, wherein
                she mentioned that she had been attacked by a representative of her
                codefendants and was afraid of them. During argument on her motion,
                Stowers referenced the incident again and stated that she was forced into
                the plea. However, Stowers did not assert that withdrawal of the plea was
                warranted because it was induced by fear of her codefendants; rather, she
                repeatedly asserted that withdrawal of counsel was warranted because of
                counsel's disrespectful attitude towards her. Because the claim regarding

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                her guilty plea was not raised or considered by the district court, we
                decline to consider it on appeal. See Thomas v. State, 93 Nev. 565, 566,
                571 P.2d 113, 114 (1977).
                              Third, Stowers contends that the district court abused its
                discretion by denying her request for a continuance so she could retain
                private counsel. We disagree. A defendant's right to retain counsel must
                be balanced against the needs of fairness and demands of the court's
                calendar. Patterson v. State, 129 Nev. „ 298 P.3d 433, 438 (2013),
                cert. denied, U.S. , 134 S. Ct. 1280 (2014). Here, Stowers indicated
                that she wished to retain private counsel on September 18, 2013, and the
                district court told her to do so before sentencing on October 21, 2013. At
                sentencing, Stowers explained that she had not retained counsel and
                requested a different public defender. The proceeding was continued.
                When the district court denied her request on October 28, 2013, Stowers
                asked for an additional 90 days to retain private counsel. The district
                court noted that Stowers had previously delayed the proceedings to retain
                counsel yet did not do so and denied her request for a 90-day continuance.
                Under these circumstances, we concludeS that the district court did not
                abuse its discretion. Id.
                              Having considered Stowers' contentions and concluded that
                they lack merit, we
                              ORDER the judgment of conviction AFFIRMED.



                                            Pickering


                     Ait a---C7CCJ.
                Parraguirre                                 Saitta
SUPREME COURT
      OF
   NEVADA
                                                        3
  I947A
                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Clark County Public Defender
                     Sandra L. Stewart
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                   4
(0) N47A